

EXHIBIT 10.7


FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of this 18th day of
April, 2019, by and between 56 MECHANIC FALLS ROAD, LLC, a Delaware limited
liability company with a mailing address of 53 Forest Avenue, Old Greenwich,
Connecticut 06870 (“Landlord”), and KBS BUILDERS, INC., a Delaware corporation
with a mailing address of 300 Park Street, Paris, Maine 04271 (“Tenant”).


WHEREAS, Landlord and Tenant are parties to a certain Lease Agreement dated
April 3, 2019 (the “Lease”), which Lease pertains to certain property located at
or about 56 Mechanic Falls Road in the Town of Oxford, County of Oxford, and
State of Maine, as more fully described in the Lease (referred to herein as the
“Leased Premises”); and


WHEREAS, the Commencement Date (as defined in the Lease) under the Lease is
scheduled to occur on the Acquisition Date (as defined in the Lease) and parties
desire to amend the Commencement Date.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the parties, intending to
be legally bound, hereby agree as follows:


1.    Amendment to Commencement Date. The term “Commencement Date,” as used in
the Lease, is hereby amended to mean the later of (i) the Acquisition Date; or
(ii) the date that Landlord is able to deliver possession of the Leased Premises
to Tenant.


2.    Capitalized Terms. Capitalized terms that are used but not defined in this
Amendment but that are defined in the Lease have the meaning ascribed to such
terms in the Lease.


3.    Ratifications. The Lease, as amended by this Amendment, remains in full
force and effect and is hereby ratified and confirmed.


4.    Successors and Assigns. This Amendment is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns (but
the foregoing is not to be construed as consent on the part of Landlord to any
assignment by Tenant of the Lease, as amended by this Amendment).


5.    Governing Law. This Amendment and all claims and/or causes of action
(whether arising in contract, in tort, or by statute) that may be based upon,
arise out of, or relate to this Amendment, shall be governed by, and enforced in
accordance with, the laws of the State of Maine, without regard or reference to
conflicts of law principles.


6.    Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which will constitute an original, and all of which, taken
together, will constitute a single instrument.


{Signature Page Follows}


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed by their duly authorized undersigned representatives as of the day and
year first written above.




WITNESS:
 
LANDLORD:
 
 
 
56 Mechanic Falls Road, LLC
 
 
 
 
 
 
 
By: /s/ David J. Noble
 
 
 
Name: David J. Noble
 
 
 
Title: President
 
 
 
 
 
 
 
 
 
 
 
TENANT:
 
 
 
KBS Builders, Inc.
 
 
 
 
 
By: /s/ Erik  Soderland
 
By: /s/ Daniel M. Koch
 
 
 
Name: Daniel M. Koch
 
 
 
Title: President
 
 
 
 
 
 
 
 
 
 
 
SEEN AND AGREED TO:
 
 
 
GUARANTOR
 
 
 
ATRM Holdings, Inc.
 
 
 
 
 
By: /s/ Erik  Soderland
 
By: /s/ Daniel M. Koch
 
 
 
Name: Daniel M. Koch
 
 
 
Title: President & CEO
 





2